Citation Nr: 0634524	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision rendered by the St. 
Petersburg, Florida RO, which denied service connection for 
hepatitis C.

The veteran was afforded a Board travel hearing before the 
undersigned Veteran's Law Judge at the local RO in July 2006.  
Its transcript has been reviewed and is associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that he contracted hepatitis C during 
service through either a possible blood transfusion or 
pressure gun used for immunizations, or through sexual 
activity.  Although service medical records do not reflect 
that the veteran underwent any blood transfusions during 
service, the records reflect that he was inoculated several 
times during service, and that he was treated several times 
for sexually transmitted diseases (see progress notes from 
February, July, and August 1982).  Post service, medical 
records reflect that he was treated by a private physician 
for hepatitis C (August 1999 and March 2003 progress notes, 
which reflect a HCV RNA positive result).  Given the risk 
factors the veteran encountered during service, and his post 
service treatment for hepatitis C by a private physician, a 
VA examination is necessary to determine the likelihood the 
veteran's current hepatitis C was contracted during service.

Furthermore, the veteran stated at his July 2006 hearing that 
he was treated by the James Haley VA Hospital in Tampa, 
Florida for hepatitis C.  However, no VA records have been 
associated with the file.  On remand, these records should be 
obtained.
Lastly, a letter was sent to the veteran in June 2003 
regarding the duty to notify and assist pursuant to the 
Veterans Claims Assistance Act of 2000.  However, the letter 
did not notify him of the evidence necessary to substantiate 
his claim for service connection for hepatitis C, or ask him 
to provide any evidence in his possession that pertains to 
his claim.  On remand, this should be done as well.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA 
care providers that have treated him for 
his hepatitis C since his discharge from 
service to the present.  Then, obtain 
these records from each identified health 
care provider.  In particular, the RO 
should obtain all medical records from 
the James Haley VA Hospital in Tampa, 
Florida reflecting hepatitis C treatment 
of the veteran.  

2. After completion of the above, 
schedule the veteran for an appropriate 
VA examination regarding his hepatitis C.  
The claims file, including service 
medical records should be made available 
to, and be reviewed by the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary, and offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
any diagnosed hepatitis C was contracted 
during service.  

3.  Then, after ensuring all notice and 
duty to assist requirements are 
satisfied, readjudicate the claim, and if 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)
(2006).


